Case 1:20-cv-00644-GBD Document 12 Filed 08/24/20 Page 1 of 7

 

 

DOMED My eh

CEDRIC REID, rye

Asd &
Plaintiff, B ae

CITY OF NEW YORK; MARTHA W. KING;
NYC HEALTH + HOSPITALS; PATSY YANG;

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

-against-

C.0. EVERETT, SHIELD NO. 9257; ALLEN 20-CV-0644 (GBD)
RILEY; THOMAS J. LOUGHREN; TERRY
MORAN; ANTHONY J. ANNUCCI; CARL J. ORDER OF SERVICE

KOENIGSMANN; SUSANNA NAYSHULER;
DR. HAMMER; OSBOURNE A. McKAY;
MICHAEL WASHINGTON; ROBERT MORTON;
MICHAEL CAPRA; RAZIA FERDOUS;
VERONICA MONRO; AND SCHUPAK,
PHARMACIST,

Defendants.

 

 

GEORGE B. DANIELS, United States District Judge:

Plaintiff, currently incarcerated in Great Meadow Correctional Facility, brings this pro se
action under 42 U.S.C, § 1983, alleging that Defendants violated his constitutional rights. By
order dated August 14, 2020, the Court granted Plaintiffs request to proceed without prepayment
of fees, that is, in forma pauperis (IFP).'

DISCUSSION

A. Service on City of New York and Correction Officer Everett, Shield No. 9257, female

The Clerk of Court is directed to notify the New York City Department of Correction and
the New York City Law Department of this order. The Court requests that the City of New York

and Correction Officer Everett, Shield No. 9257, waive service of summons.

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
Case 1:20-cv-00644-GBD Document 12 Filed 08/24/20 Page 2 of 7

B. Service on Martha King, New York City Health and Hospitals, Patsy Yang, Allen
Riley, Thomas Loughren, Terry Moran, Anthony Annucci, Carl Koenigsmann,
Susanna Nayschuler, Dr. Hammer, Osbourne McKay, Michael Washington, Robert
Morton, Michael Capra, Razia Ferdous, Veronica Monroe, and Sing Sing
Pharmacist Schupak
Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.””); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses
be issued. The Court therefore extends the time to serve until 90 days after the date the
summonses are issued. If the complaint is not served within that time, Plaintiff should request an
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

To allow Plaintiff to effect service on Defendants Martha King, New York City Health
and Hospitals, Patsy Yang, Allen Riley, Thomas Loughren, Terry Moran, Anthony Annucci, Carl
Koenigsmann, Susanna Nayschuler, Dr. Hammer, Osbourne McKay, Michael Washington,
Robert Morton, Michael Capra, Razia Ferdous, Veronica Monroe, and Sing Sing Pharmacist

Schupak through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

2

 

 
Case 1:20-cv-00644-GBD Document 12 Filed 08/24/20 Page 3 of 7

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these
Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon
these Defendants.

Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may
dismiss the action if Plaintiff fails to do so.
C. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, Defendants must serve responses to these standard discovery requests.
In their responses, Defendants must quote each request verbatim.”

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is directed to electronically notify the New York City Department of
Correction and the New York City Law Department of this order. The Court requests that
Defendants the City of New York and Correction Officer Everett, Shield No. 9257, waive

service of summons.

 

* If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

 

 
Case 1:20-cv-00644-GBD Document 12 Filed 08/24/20 Page 4 of 7

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Defendants Martha King, New York City Health and Hospitals, Patsy Yang, Allen
Riley, Thomas Loughren, Terry Moran, Anthony Annucci, Carl Koenigsmann, Susanna
Nayschuler, Dr. Hammer, Osbourne McKay, Michael Washington, Robert Morton, Michael
Capra, Razia Ferdous, Veronica Monroe, and Sing Sing Pharmacist Schupak and deliver all
documents necessary to effect service to the U.S. Marshals Service.

Local Civil Rule 33.2 applies to this action.

SO ORDERED.
Dated: AUG 2 4 2020

New York, New York Gf B | D ar

Cg GEORGE B. DANIELS
nited States District Judge

 

 
Case 1:20-cv-00644-GBD Document 12 Filed 08/24/20 Page 5 of 7

DEFENDANTS AND SERVICE ADDRESSES

Martha King

Executive Director of the Board of Corrections
1 Centre Street

Room 2213

New York, New York 10007

New York City Health and Hospitals
125 Worth Street

Suite 500

New York, New York 10013

Patsy Yang

Senior Vice President for Correctional Health Services
for New York City Health and Hospitals

55 Water Street

18" Floor

New York, New York 10041

Allen Riley

Chairperson at The State Commission of Correction
Alfred E. Smith State Office Building

80 S. Swan Street

12" Floor

Albany, New York 12210

Thomas Loughren

Commissioner at The State Commission of Correction
Alfred E. Smith State Office Building

80 S. Swan Street

12" Floor

Albany, New York 12210

Terry Moran

Director of Operations at The State Commission of Correction
Alfred E. Smith State Office Building

80 S. Swan Street

12" Floor

Albany, New York 12210

 

 
10.

11.

12.

Case 1:20-cv-00644-GBD Document 12 Filed 08/24/20 Page 6 of 7

Anthony Annucci

Acting Commissioner for The Department of Corrections and Community
Supervision

The Harriman State Campus Building

1220 Washington Avenue

Albany, New York 12226

Carl Koenigsmann

Chief Medical Officer/Deputy Commissioner

The Department of Corrections and Community Supervision
The Harriman State Campus Building

1220 Washington Avenue

Albany, New York 12226

Susanna Nayschuler

Regional Health Services Administrator, Division of Health Services
The Department of Corrections and Community Supervision

The Harriman State Campus Building

1220 Washington Avenue

Albany, New York 12226

Dr. Hammer

Regional Medical Director

The Department of Corrections and Community Supervision
The Harriman State Campus Building

1220 Washington Avenue

Albany, New York 12226

Osbourne McKay

Deputy Commissioner Correctional Industries

Compliance Standards & Diversity

The Department of Corrections and Community Supervision
The Harriman State Campus Building

1220 Washington Avenue

Albany, New York 12226

Michael Washington

Director of Diversity Management/ADA Coordinator

The Department of Corrections and Community Supervision
The Harriman State Campus Building

1220 Washington Avenue

Albany, New York 12226

 

 
13.

14,

15.

16.

17.

Case 1:20-cv-00644-GBD Document 12 Filed 08/24/20

Robert Morton

Superintendent at Downstate Correctional Facility
121 Red Schoolhouse Road

P.O. Box 445

Fishkill, New York 12524

Michael Capra

Superintendent at Sing Sing Correctional Facility
354 Hunter Street

Ossining, New York 10562

Razia Ferdous

MD/Facility Health Service Director
Sing Sing Correctional Facility

354 Hunter Street

Ossining, New York 10562

Veronica Monroe

Nurse Practitioner

Sing Sing Correctional Facility
354 Hunter Street

Ossining, New York 10562

Sing Sing Pharmacist Schupak
Sing Sing Correctional Facility
354 Hunter Street

Ossining, New York 10562

 

Page 7 of 7

 

 
